[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM
The court finds the defendant to be obligated to pay alimony as cited in the original memorandum of decision on a weekly basis. However, due to the fact that the confusion which is attributable to the court's error, the defendant is not held in contempt. However, he is obligated to pay the weekly alimony as originally ordered by this court. This payment shall be on a weekly basis until fully paid causing the alimony to exceed the October 1994 date. This is not to be interpreted as additional alimony.
Counsel fees are hereby denied.
Philip E. Mancini, Jr. State Trial Referee